Wvly, J.
Lucien Malus and one hundred and forty-four other persons, claiming to be taxpayers of the parish of St. James, appeal from the judgment which plaintiff recovered against the parish of St. James for seventy-seven hundred dollars and ordering a tax to be collected for its payment.
The motion of plaintiff to dismiss this appeal must prevail, because ■appellants have failed to allege or show that they have a pecuniary in*325terest in the suit exceeding ñve hundred dollars. There is no affidavit showing- that they are taxpayers, and in the petition for appeal they do not allege an appealable interest.
The suit is against the parish, a juridical person, and the appellants are third persons who claim that they are taxpayers, and therefore have an interest.
It is therefore ordered that the appeal herein bo dismissed, costs of appeal to be paid by appellants.